Citation Nr: 0312814	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  90-48 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disability.

2.  Entitlement to service connection for the residuals of 
wrist injuries. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for residuals of 
exposure to herbicides.

5.  Entitlement to service connection for mastitis.

6.  Entitlement to service connection for "constant otic 
development".

7.  Entitlement to a permanent and total disability rating 
for pension purposes.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to February 
1970, during which time he served in Vietnam and was awarded 
the Combat Infantryman Badge.  He later served briefly on 
active duty from August 1977 to September 1977. 

This appeal first arose from a June 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  During the pendancy of the appeal, the veteran 
moved from Texas to Florida, and most recently to South 
Carolina.  The Board of Veterans' Appeals (Board) also notes 
that the issues on appeal have been before the United States 
Court of Appeals for Veterans Claims (Court) several times up 
to this point, and that pursuant to the Orders of the Court 
the Board has remanded these matters to the appropriate ROs 
on several different occasions.  

At present, this case comes before the Board from the RO in 
Columbia, South Carolina, which rendered a Supplemental 
Statement of the Case in October 2002.  This matter was most 
recently before the Board in June 1997, at which time the 
Board remanded the case to the RO for additional development.  
The case is again before the Board for appellate review.

Additionally, the Board notes that the following issues will 
be addressed in the remand portion of this decision:  
Entitlement to service connection for the residuals of wrist 
injuries; entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; entitlement to service 
connection for residuals of exposure to herbicides; and 
entitlement to service connection for "constant otic 
development."


FINDINGS OF FACT

1.  The veteran's right thigh disability likely began in 
service.

2. There is no medical evidence showing that the veteran is 
currently diagnosed with mastitis or that he suffers from any 
disability affecting the breasts. 

3.  The veteran is precluded from substantially gainful 
employment as a result of his physical and psychiatric 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a right thigh disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Service connection for mastitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  The criteria for entitlement a permanent and total 
disability rating for pension purposes have been met.  
38 U.S.C.A. §§ 1155, 1521(a) (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran contends that he currently suffers from a right 
thigh disability and mastitis as a result of injury or 
disease sustained during active military service.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury was incurred in service is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board also points out that the veteran's service 
personnel records show that he was awarded the Combat 
Infantry Badge for his service in Vietnam.  Under the 
circumstances, the Board takes note of 38 U.S.C.A. § 1154(b) 
(West 2002), which states, in pertinent part, that in any 
case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  




A.  Right Thigh Disability

The service medical records (SMRs) reveal that the veteran 
was seen several times concerning pain, numbness, and 
"anesthesia" affecting the anterior right thigh from May 
1968 to December 1968.  A December 1968 neurology 
consultation rendered the following impression:  "The 
irritation would appear to be a branch of the anterior 
femoral cutaneous nerve.  Whether this is a local entrapment 
finding is not clear."  

A May 1989 VA examination report notes the veteran's 
complaints of numbness over the anterior aspect of the right 
thigh.  The diagnoses included "[r]ight thigh numbness . . . 
associated with the back problem."

A June 1993 VA examination report notes that the veteran had 
been complaining about his right thigh symptoms since 1968.  
Physical examination of the right thigh revealed that the 
veteran has an area of decreased light tough sensation over 
the mid aspect of the rectus muscle.  It was noted that 
radiographic examinations of the right did not reveal any 
bony abnormalities.  The impression was as follows:  "The 
[veteran] has an area of decreased sensation in the right 
thigh, with undetermined etiology by [physical examination] 
and radiographic examination."   

In a March 1994 VA spine examination report, the examiner 
states the following: 

I was asked to comment on the right thigh numbness 
as to the etiology.  The etiology of this is 
unclear but is unlikely related to his back pain.  
The numbness does not follow any dermatomal 
pattern, nor does it follow a peripheral nerve 
pattern.  Rather, this is a very small region in 
the anterior thigh which etiology is not readily 
explained . . . .

A May 2000 VA neurological examination report notes the 
veteran's complaint of numbness over the right anterolateral 
thigh.  Physical examination reveals that there is 
"subjective dimunition to pinprick over the left third, 
fourth, and fifth toes and over the right anterolateral right 
calf in the distribution of the lateral femoral cutaneous 
nerve of the thigh."  The assessment included:  "Right 
meralgia paresthetica present historically since 1968."

Upon review of the medical evidence, it is apparent that the 
veteran has had an area of numbness over the anterior portion 
of the right thigh, which began in service and has persisted 
ever since.  The exact etiology of this numbness has never 
been definitively determined, although two neurology 
specialists have suggested that a femoral cutaneous nerve of 
the right thigh may be involved.  Whatever the etiology may 
be, it is clear that the right thigh numbness has been 
medically observed several times over the 30-plus years since 
it first appeared during service.  Consequently, the evidence 
tends toward a finding, by way of continuity of 
symptomatology as provided for in 38 C.F.R. § 3.303(b), that 
the veteran suffers from a demonstrated area of numbness that 
began during his active military service and has persisted to 
the present day.  By resolving reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
an area of numbness affecting the anterior thigh is 
warranted.  

B.  Mastitis

The SMRs are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for, mastitis.

A July 1972 VA hospital summary shows that the veteran was 
diagnosed with cystic mastitis of the right breast.  A 
contemporaneous VA consultation report notes that the veteran 
left before being seen by surgery.  

A July 1993 VA breast examination notes the veteran's history 
of mastitis.  Physical examination revealed no abnormalities 
of the breasts.  The diagnosis was "[n]ormal male breasts.  
No mastitis found."  

A May 2000 VA examination similarly found no mastitis or 
other disability affecting the breasts.

Based on the medical evidence and the applicable laws and 
regulations, service connection for mastitis is not 
warranted.  In order to be awarded service connection for 
mastitis, it must first be shown that he currently suffers 
from mastitis, or the residuals thereof.  The Board has 
considered the veteran's written statements, in which he 
states he suffers from mastitis.  However, while the veteran 
is competent to report symptoms experienced, he is not a 
medical expert and therefore is not competent to render a 
medical diagnosis.  Questions requiring such diagnostic 
skills must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As there is no medical 
evidence showing that the veteran suffers from mastitis, or 
any other injury or disease of the breast, his claim is 
denied. 

II.  Pension

The veteran claims that his disabilities are so severe as to 
render him unemployable, and that he is therefore entitled to 
a permanent and total disability rating for pension purposes.  
A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a); 38 C.F.R. § 3.342.  In this case, the veteran 
satisfies the requirement of serving during a period of war.  
38 C.F.R. § 3.2(f) (2002).  However, in order to determine 
whether a veteran is entitled to a nonservice-connected 
pension, the next step is to evaluate each of the veteran's 
disabilities.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has also provided 
specific guidance on how a permanent and total disability 
rating for pension purposes should be adjudicated.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Abernathy v. Derwinski, 2 
Vet. App.  391 (1992); and Brown v. Derwinski, 2 Vet. App. 
444 (1992).

There are three alternative theories upon which a finding of 
permanent and total disability for pension purposes may be 
based.  The first two of these theories are objective in 
nature.  One may establish, by utilizing the VA Schedule For 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502.  This requires rating, and 
then combining, each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  

A permanent and total disability for pension purposes may be 
established even absent a combined 100 percent schedular 
evaluation by showing a lifetime impairment which would 
preclude securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  However, 
if there is only one such disability, it must be ratable at 
60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Subjectively, even if the veteran's disability ratings fail 
to meet the aforementioned percentage standards, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
unemployable by reason of the nature of his or her 
disabilities, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

The Board now turns to the analysis of the medical evidence.  
An April 2000 VA psychiatric examination report states that 
the veteran's mood was euthymic and that his affect was 
inappropriate.  His thoughts were grandiose, circumstantial, 
and vague, and his behavior was odd and eccentric.  The 
veteran did not seem to be aware that some of the 
conversation was inappropriate and almost bizarre.  Judgment 
was fair and insight limited.  The veteran reported he has no 
social attachments, lacks close friends and confidants, and 
is not close with his family.  The diagnoses included 
schizotypal personality disorder; severe psychosocial 
stressors, including homelessness and extreme financial 
difficulties; and a global assessment of functioning score 
(GAF) of 30-35, at the time of the examination and in the 
past year.   

The veteran's psychiatric disability is currently diagnosed 
as schizotypal personality disorder.  While a personality 
disorder is not a disease for compensation purposes under 
38 C.F.R. §§ 3.303, 4.127 (2002), for the purposes of 
evaluating his pension claim, the veteran's personality 
disorder is rated, by analogy, under 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9205, 9440 (2002).  A 10 percent 
disability rating is for assignment when there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and the ability to 
perform occupational tasks only during times of stress, or 
when symptoms are controlled by continuous medication.  A 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433, 
9440.

After review of the evidence of record in conjunction with 
the above rating criteria, the Board concludes that the 
veteran's psychiatric symptomatology is consistent with the 
assignment of a 70 percent disability rating.  This 
conclusion is based on the medical evidence, which shows that 
the veteran has been observed to display odd and eccentric 
behavior, conversed in a manner that was inappropriate and to 
the point of being bizarre, and that he has virtually no 
social or familial interaction.  The 70 percent rating is 
also supported by the GAF score, which was estimated in May 
2000 to be 30-35.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV].  According to DSM-IV, a GAF 
score of 31-40 score indicates "some impairment in reality 
testing or communication . . . OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood . . . ."  The United States Court of 
Appeals for Veterans Claims (Court), in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretation of the score.  In the Board's 
judgment, the symptoms experienced by the veteran - as 
indicated by the examiner's observations and the GAF score - 
are commensurate with the schedular criteria for a 70 percent 
disability rating.  

The Board finds that the assignment of a 100 percent 
disability rating is not warranted, on the basis that the 
veteran's symptoms are not commensurate with schedular 
criteria of total impairment. 

In regard to the veteran's non-service connected lumbar spine 
disability, a VA spine examination was conducted in March 
1994.  The examiner reported that, objectively, there was no 
tenderness to palpation.  Range of motion of the lumbar spine 
was as follows:  Forward flexion to 100 degrees; backward 
extension to 25 degrees; right and lateral flexion to 35 
degrees; and negative straight leg raises.  Radiology reports 
were noted to find degenerative disc disease with 
degenerative spondylosis primarily at L4-5 and L5-S1, with 
accompanying foraminal stenosis.  The diagnosis was lumbar 
spondylosis with chronic low back pain secondary to this; it 
was opined that neurological findings in the lower 
extremities were unrelated to his lumbar spine disability.

A May 2000 VA general medical examination included and 
examination of the lumbar spine.  The examination report 
judged the veteran's range of motion of the lumbar spine to 
be normal.  The range of motion study was as follows:  75 
degrees forward flexion;  30 degrees backward extension; and 
35 degrees right and lateral bending.  Straight leg raises 
were negative and his gait was normal.  The relevant 
diagnosis was "[h]istory of chronic low back pain with 
apparent radiculopathy with a prior x-ray from 1995 showing 
evidence of disk space narrowing."  An addendum explained 
the X-ray results, which states that there was "[m]ulti-
level degenerative disk disease and facet joint 
osteoarthritis associated with curvature of the lumbar spine 
convex to the right superior and to the left distally."  

The veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides the 
criteria for rating the veteran's disability on the basis of 
limitation of motion.  Under this regulation, a 40 percent 
rating (maximum) is appropriate for severe limitation of 
motion, a 20 percent rating is for application when there is 
moderate limitation of motion, and a 10 percent disability 
rating is assignable for slight limitation of motion.  It 
should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

While the veteran's range of the motion of the lumbar spine 
has been described as normal, the medical evidence also shows 
that his lumbar spine disability is productive of chronic 
pain.  When the evidence of record - notably that his 
complaints of pain are consistent with the diagnosed 
pathology of the lumbar spine - is viewed in conjunction with 
the applicable regulations and in a light most favorable to 
the veteran, the Board finds that the assignment of a 10 
percent disability rating for slight limitation of motion is 
warranted.  

The Board considered whether a higher rating was available 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295.  
However, as the veteran is not shown to suffer from attacks 
of intervertebral disc syndrome or symptoms of lumbosacral 
strain, ratings in excess of 10 percent under these 
diagnostic codes are not assignable.

Concerning the veteran's right wrist disability, a July 1993 
VA bones examination report states that the veteran 
"suffered a right scaphoid fracture back in 1969.  This has 
gone on with a non-union and he left without any radial 
deviation of his right wrist.  He complains of chronic wrist 
pain."  Physical examination included range of motion 
studies, as follows:  radial deviation to 0 degrees; 30 
degrees ulnar deviation; 45 degrees palmer flexion; and 60 
degrees of dorsiflexion.  He was noted to have pain during 
range of motion.  The diagnosis was a scaphoid fracture with 
residual non-union and malunion in a complete bony block to 
radial deviation of the wrist secondary to the fracture 
pattern.

A May 2000 general medical examination report states that the 
veteran right wrist range of motion was as follows:  flexion 
to 90 degrees; extension to 70 degrees; 25 degrees of radial 
movement; and no ulnar movement.  There was no tenderness to 
palpation wrist and muscle grip was 5/5.  The diagnosis 
included "limited range of motion of the right wrist."  In 
an addendum, X-rays of the right wrist show a "scaphoid 
fracture with avascular necrosis and the distal pole appears 
to be further fragmented into two by a longitudinal 
fracture." 

Wrist disabilities are generally rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214-5219.  However, as the veteran 
does not suffer from ankylosis of his right wrist or any 
digits of the right hand, nor does he have compensable 
limitation of motion of the wrist, a rating under these 
diagnostic codes is unavailable.  Nowithstanding, considering 
the nature of the residual injuries to his right wrist, which 
includes bone deformity, limited ulnar and radial deviation, 
and pain, the Board finds that a 10 percent disability rating 
38 C.F.R. § 4.71a, Diagnostic Code 5212, for malunion with 
bad alignment, is assignable.

Turning to the medical evidence relevant to the veteran's 
right thigh disability - for which service connection has 
been granted herein - shows that the veteran has a small 
patch of numbness over the right that has been associated 
with the femoral cutaneous nerve.  This disability is rated, 
for the purposes of evaluating his pension claim only, under 
38 C.F.R. § 4.124a, Diagnostic Code 8529, which provides a 10 
percent (maximum) rating for severe to complete paralysis of 
the external cutaneous nerve of the thigh, and a 
noncompensable rating for mild to moderate paralysis.  As the 
medical evidence shows that the numbness affecting the right 
this is very localized, the Board finds that a noncompensable 
rating is appropriate.    

The veteran is currently service-connected for the following 
disabilities:  residuals of a left distal tibia fracture, 
currently rated as noncompensable; and malaria, currently 
rated as noncompensable.  The issues of increased ratings for 
these disabilities are not currently before the Board, nor is 
there any medical evidence suggesting that higher disability 
ratings are warranted.

Upon review of the medical evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
veteran is entitled to permanent and total disability for 
pension purposes, on the basis of the objective standard. 
Although the veteran's disabilities to not combine to a 100 
percent rating under 38 C.F.R. § 4.25, he does have one 
disability rated at 70 percent, for schizotypal personality 
disorder, which the medical evidence indicates produces a 
lifetime impairment which would preclude securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; §§ 4.16(a), 4.17.  

The Board notes that during the pendancy of this case, there 
have been changes to some of the regulations used herein 
related to rating the veteran's disabilities for the purpose 
of evaluating his claim of entitlement to a permanent and 
total disability rating for pension purposes.  Generally, 
when a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes, however, that 
as the veteran has been granted entitlement to a permanent 
and total disability rating for pension purposes, the Board 
further finds that the veteran was not prejudiced by not 
being notified of the change in the regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 


III.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the various rating actions 
and prior Board decisions have informed the appellant of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  
 
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records and VA medical records.  
The veteran has also been provided various VA medical 
examinations to assist him in developing his claims.  
Although VA was unable to conduct a Social and Industrial 
Survey as the Board had previously directed, since the 
veteran has been granted entitlement to a permanent and total 
disability rating for pension purposes pursuant to this 
decision, such a survey is no longer necessary.  The Board 
has reviewed all of the evidence and finds it is adequate for 
purposes of the issues decided in this appeal.  In short, VA 
has secured all relevant records identified by the veteran 
(as documented in the record) and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with the decisions rendered on this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claims herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for an area of numbness 
affecting the anterior thigh is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to service connection for mastitis is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

An October 1996 Board remand directed the RO, in pertinent 
part, to do the following:  contact the veteran and ask him 
to specifically explain what he means by the term "constant 
otic development;" and to schedule him for a general 
physical examination, as well as separate psychiatric and 
neurological examinations.  The RO was apparently unable to 
contact the veteran and undertake the development requested 
by the Board, so the case was returned to the Board.  

In June 1997, the Board again remanded the case to the RO to, 
in pertinent part, issue a supplemental statement of the case 
(SSOC), as required by 38 C.F.R. §§ 19.31, 19.38.  The 
Board's remand specifically states that with respect to the 
claim for service connection for residuals of exposure to 
herbicides, the SSOC "must reflect the current regulations 
that apply to that claim." It also directed the RO to carry 
out the substantive development requested in the Board's 
October 1996 Remand.  

In May 1998, the RO mailed a letter to the veteran at an 
address in Texas, which included a request for clarification 
regarding the meaning of his claim for "constant otic 
development."  It appears, however, that the address in 
Texas was no longer correct.  Indeed, the veteran was later 
found to reside in South Carolina.  However, it does not 
appear that the RO made any further attempts to contact the 
veteran at the South Carolina address to clarify the meaning 
of "constant otic development."  

In October 2002, the RO issued a supplemental statement of 
the case, but it failed to inform the veteran of the current 
regulations applicable to his herbicide exposure claim.  
Moreover, as this SSOC omitted discussion of all of the 
additional evidence except for the veteran's failure to 
report to a Social and Industrial Survey, it failed comport 
with the requirements of 38 C.F.R. §§ 19.31, 19.38.  

The Board observes that the October 1996 and June 1997 
remands conferred on the veteran the right to compliance with 
the remand orders, as a matter of law.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  However, the Board's remand 
orders were not fully complied with.  In this case, the RO 
did not properly follow with the Board's directions 
concerning clarification of the meaning of "constant otic 
development" or in rendering the SSOC.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claims to be adjudicated. 

The Board further notes that the May 2000 VA psychiatric 
examination report explains that the veteran's claims file 
was not available for review.  Considering the fact that the 
claims file contains medical documentation going back at 
least 10 years related to his psychiatric condition, the 
Board finds that a review of the veteran's claims file is 
required in order to properly evaluate his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In any case, since it has now 
been three years since his last psychiatric examination, the 
RO should attempt to schedule the veteran for another 
psychiatric examination to determine whether service 
connection for a psychiatric disability is warranted.

The Board also notes that in regard to the veteran's claim 
for a wrist disability, while the medical evidence 
demonstrates that the left wrist in normal, radiological 
studies going back to 1993 of the right wrist show that the 
has a scaphoid fracture.  The Board finds that in light of 
the fact that the appellant is a combat veteran, additional 
medical development is required to determine the etiology of 
his right wrist disability. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran and his representative 
should be contacted and asked to 
specifically states what he means by 
"constant otic development."  The 
veteran and his representative should 
also be asked to identify all 
disabilities which the veteran believes 
have resulted from his exposure to 
herbicides in Vietnam.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
his claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD.  The 
examiner should review the claims file, 
examine the veteran in accordance with 
the requirements of the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-
IV), and undertake any and all clinical 
tests or studies deemed appropriate.  The 
examiner should offer an opinion as to 
whether the veteran currently suffers 
from a psychiatric disability or a 
personality disorder.  If the veteran is 
diagnosed with a psychiatric disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such a disability began in 
service or is otherwise attributable to 
psychological trauma sustained in 
service.  The examiner should be asked to 
report all findings in detail, and to 
provide a rationale for all opinions 
rendered.  

3.  The veteran should be also be 
scheduled for a VA orthopedic examination 
to evaluate his claim of entitlement to 
service connection for a right wrist 
disability.  The examiner should review 
the claims file and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should 
determine the nature, extent, and 
etiology of any and all diagnoses 
affecting the veteran's right wrist.  The 
examiner should then offer an opinion as 
to whether it is at least as likely as 
not the any currently diagnosed right 
wrist disability is attributable to 
service.  Specifically, the examiner 
should comment on whether it is plausible 
- considering his history of being a 
combat veteran - that his scaphoid 
fracture of the right wrist could have 
occurred during his service in Vietnam.  
The examiner should provide a complete 
rationale for the opinion.  

4.  The veteran should be also be 
scheduled for an appropriate VA 
examination to evaluate his claim of 
entitlement to service connection for the 
residuals of exposure to herbicides.  The 
examiner should review the claims file 
and undertake any and all clinical tests 
or studies deemed appropriate.  The 
examiner should determine whether it is 
at least as likely as not that the 
veteran is suffering from any ailments 
that are attributed to herbicide exposure 
during service in Vietnam.  The examiner 
should provide a complete rationale for 
any such opinion.  

5.  In light of any and all evidence 
developed, the RO should readjudicate the 
following claims:  entitlement to service 
connection for the residuals of wrist 
injuries; entitlement to service 
connection for an acquired psychiatric 
disorder, to include post-traumatic 
stress disorder (PTSD); entitlement to 
service connection for residuals of 
exposure to herbicides; and entitlement 
to service connection for "constant otic 
development."

6.  In rendering a decision, the RO 
should issue a supplemental statement of 
the case (SSOC), as required by 38 C.F.R. 
§§ 19.31, 19.38, as was initially 
directed in the Board's June 1997 Remand.  
The SSOC must contain the regulations 
pertaining to claims involving exposure 
to herbicides.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


